United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2831
                                    ___________

Larry Stringer,                          *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
United Parcel Service, Inc.,             *     [UNPUBLISHED]
                                         *
                    Appellee.            *
                                    ___________

                               Submitted: January 15, 2002

                                   Filed: January 24, 2002
                                    ___________

Before BOWMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       Larry Stringer’s employment as a United Parcel Service (UPS) driver was
terminated after Stringer submitted two daily time cards reflecting more hours than
he had worked and cashed the paycheck which included payment for those additional
hours. Stringer contended he did not intend to defraud UPS, but he mistakenly turned
in time cards for two half-day shifts which, because he had filled them out in advance,
were marked as full-day shifts. After receiving no relief through UPS’s grievance
process, Stringer brought suit in federal district court*, claiming, among other things,
that UPS’s action terminating his employment constituted the Arkansas state law tort
of outrage. The district court found for UPS on summary judgment, holding the facts
alleged by Stringer did not support a claim of outrage as a matter of law. Stringer
appeals, and we review the grant of summary judgment de novo. Equal Employment
Opportunity Comm’n v. Woodbridge Corp., 263 F.3d 812, 814 (8th Cir. 2001).

      The Arkansas tort of outrage has four elements. Brown v. Tucker, 954 S.W.2d
262, 266 (Ark. 1997). The only element Stringer can establish is that UPS’s actions
were the cause of his distress. See id. For Stringer to survive summary judgment on
his outrage claim, though, he must show there are material facts in dispute which
would establish the three additional elements of the tort and, therefore, that UPS is
not entitled to judgment as a matter of law. See Woodbridge, 263 F.3d at 814.
Having reviewed the parties’ briefs and relevant Arkansas law, we conclude
Stringer’s claim cannot survive summary judgment.

       First, UPS terminating Stringer’s employment for the legitimate business
reasons stated above is not “beyond all possible bounds of decency,” or “utterly
intolerable in a civilized community.” Brown, 954 S.W.2d at 266. Second, although
UPS concedes it knew of Stringer’s fraudulent misrepresentation before the paycheck
was issued, Stringer does not claim UPS intended to inflict emotional distress on him
or that UPS knew or should have known its conduct would likely cause Stringer
emotional distress. See id. Third, any emotional distress suffered by Stringer as a
result of the termination of his employment was not so severe that no reasonable
person could be expected to endure it. See id.




      *
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-
      We thus affirm the district court’s grant of summary judgment to UPS on
Stringer’s outrage claim. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-